Case 0:16-cv-61511-WJZ Document 72 Entered on FLSD Docket 02/08/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   CAROL WILDING, et al.

                   Plaintiffs,

           v.                                      Case No. 0:16-CV-61511-WJZ

   DNC SERVICES CORP., d/b/a
   DEMOCRATIC NATIONAL COMMITTEE,
   et al.,
             Defendants.


                    MOTION FOR LEAVE TO WITHDRAW AS COUNSEL


         Ruthzee Louijeune of Perkins Coie LLP, hereby moves the Court for leave to withdraw as

  counsel for Defendant DNC Services Corp, d/b/a Democratic National Committee and Deborah

  Wasserman Schultz pursuant to L.R. 11.1(d)(3). Ms. Louijeune will be leaving Perkins Coie LLP

  as of February 8, 2019 therefore will no longer be counsel for Defendants. Defendants will

  continue to be represented by remaining counsel at Perkins Coie LLP. A copy of the Notice of

  Intent to Seek Leave of Court to Withdraw as Counsel is attached as Exhibit A and has been served

  on counsel for Plaintiffs.

         Counsel hereby certifies that pursuant to L.R. 7.1(a)(3), they have conferred with opposing

  counsel in writing and opposing counsel takes no position on this motion.
Case 0:16-cv-61511-WJZ Document 72 Entered on FLSD Docket 02/08/2019 Page 2 of 5



   Dated: February 8, 2019              Respectfully submitted,


                                        s/ Gregg Thomas
                                        Gregg D. Thomas
                                        Florida Bar No.: 223913
                                        601 South Boulevard P.O. Box 2602 (33601)
                                        Tampa, FL 33606
                                        Telephone: (813) 984-3060
                                        Facsimile: (813) 984-3070
                                        gthomas@tlolawfirm.com

                                        Marc E. Elias (admitted pro hac vice)
                                        Bruce V. Spiva (admitted pro hac vice)
                                        Graham Wilson (admitted pro hac vice)
                                        Elisabeth C. Frost (admitted pro hac vice)
                                        Ruthzee Louijeune (admitted pro hac vice)
                                        PERKINS COIE LLP
                                        700 13th Street, N.W., Suite 600
                                        Washington, DC 20005
                                        Telephone: 202-654-6200
                                        Facsimile: 202-654-6211
                                        melias@perkinscoie.com
                                        bspiva@perkinscoie.com
                                        gwilson@perkinscoie.com
                                        efrost@perkinscoie.com
                                        rlouijeune@perkinscoie.com

                                        Attorneys for Defendants
Case 0:16-cv-61511-WJZ Document 72 Entered on FLSD Docket 02/08/2019 Page 3 of 5



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

   CAROL WILDING, et al.

                  Plaintiffs,

          v.                                       Case No. 0:16-CV-61511-WJZ

   DNC SERVICES CORP., d/b/a
   DEMOCRATIC NATIONAL COMMITTEE,
   et al.,
             Defendants.


                   NOTICE OF INTENT TO SEEK LEAVE OF COURT TO
                              WITHDRAW AS COUNSEL


         Pursuant to L.R. 11.1(d)(3), Ruthzee Louijeune of Perkins Coie LLP, hereby gives notice

  of her intent to seek leave of Court to withdraw as counsel for Defendant DNC Services Corp,

  d/b/a Democratic National Committee and Deborah Wasserman Schultz. Ms. Louijeune will be

  leaving Perkins Coie LLP as of February 8, 2019 and therefore will no longer be counsel for

  Defendants. Defendants will continue to be represented by remaining counsel at Perkins Coie LLP.

         Counsel hereby certifies that pursuant to L.R. 7.1(a)(3), they have conferred with opposing

  counsel in writing and opposing counsel takes no position on this motion.
Case 0:16-cv-61511-WJZ Document 72 Entered on FLSD Docket 02/08/2019 Page 4 of 5



  Dated: February 8, 2019            Respectfully submitted,

                                     s/ Gregg Thomas
                                     Gregg D. Thomas
                                     Florida Bar No.: 223913
                                     601 South Boulevard P.O. Box 2602 (33601)
                                     Tampa, FL 33606
                                     Telephone: (813) 984-3060
                                     Facsimile: (813) 984-3070
                                     gthomas@tlolawfirm.com

                                     Marc E. Elias (admitted pro hac vice)
                                     Graham Wilson (admitted pro hac vice)
                                     Bruce Spiva (admitted pro hac vice)
                                     Elisabeth C. Frost (admitted pro hac vice)
                                     Ruthzee Louijeune (admitted pro hac vice)
                                     PERKINS COIE LLP
                                     700 13th Street, N.W., Suite 600
                                     Washington, D.C. 20005
                                     Telephone: (202) 654-6200
                                     Facsimile: (202) 654-9959
                                     melias@perkinscoie.com
                                     gwilson@perkinscoie.com
                                     bspiva@perkinscoie.com
                                     efrost@perkinscoie.com
                                     rlouijeune@perkinscoie.com

                                     Attorneys for Defendants
Case 0:16-cv-61511-WJZ Document 72 Entered on FLSD Docket 02/08/2019 Page 5 of 5



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

   CAROL WILDING, et al.

                      Plaintiffs,

             v.                                    Case No. 0:16-CV-61511-WJZ

   DNC SERVICES CORP., d/b/a
   DEMOCRATIC NATIONAL COMMITTEE,
   et al.,
             Defendants.


                                       [PROPOSED] ORDER


         Pending before the Court if the Motion of Ruthzee Louijeune of Perkins Coie LLP to

  withdraw as counsel for Defendant DNC Services Corp, d/b/a Democratic National Committee

  and Deborah Wasserman Schultz. The court has reviewed the Motion and IT IS HEREBY

  ORDERED that:

                  1. The Motion to Withdraw is GRANTED.

                  2. Ruthzee Louijeune of Perkins Coie LLP is hereby withdrawn as counsel for

  Defendant DNC Services Corp, d/b/a Democratic National Committee and Deborah Wasserman

  Schultz.

  Signed this ____ day of _____________, 2019.

                                                     ______________________________
                                                     United States District Court Judge
